PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHIKA TAKAHASHI, ET AL
Application No. 16/684,870
Filed: 15 Nov 2019
For: PRODRUG SUBSTITUTED POLYCYCLIC CARBAMOYL PYRIDONE DERIVATIVE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(b), filed August 9, 2022.

The petition is DISMISSED-AS-MOOT.

A review of the record discloses that an auto-grant decision was mailed August 9, 2022, which GRANTED the e-petition for Petition For Revival Of An Application Unintentionally Under 
37 CFR 1.137(a).  Therefore, the second Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(b), filed August 9, 2022, is deemed to be unnecessary and is DISMISSED-AS-MOOT.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions